PER CURIAM:
Chad Tyrone Kincaid appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Kincaid, v. U.S. Marshal Serv., No. 5:06-cv-00065, 2006 WL 1698850 (W.D.N.C. June 14, 2006). We also deny Kincaid’s motions for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.